869 F.2d 1489
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Caroline T. CORBIT, Plaintiff-Appellant,v.Robert MERCER, Chairman;  C.E.O. Goodyear Credit Card Plan,Defendants- Appellees.
No. 88-6194.
United States Court of Appeals, Sixth Circuit.
Feb. 16, 1989.

Before KEITH, BOYCE F. MARTIN, Jr. and RYAN, Circuit Judges.

ORDER

1
Plaintiff, Caroline T. Corbit, appeals an order of the district court which dismissed her complaint.  She now moves for leave to proceed in forma pauperis.  Upon review of the record and plaintiff's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed an application for leave to proceed in forma pauperis and a complaint in the District Court for the Eastern District of Tennessee.  In support of her claim for injunctive relief and monetary damages, she generally alleged that defendants had wrongfully denied her application for consumer credit in violation of her constitutional rights to equal protection and privacy.  After initially granting the request for pauper status and directing service of the complaint, the district court determined that plaintiff's claims were entirely without merit and ordered the dismissal of her cause of action.  Plaintiff thereafter filed this appeal.


3
A federal court may properly dismiss a complaint for lack of subject matter jurisdiction if review of the factual allegations contained therein reveals that the plaintiff's claims are so unsubstantial as to be totally lacking in merit.   Duke Power Company v. Carolina Environmental Study Group, Inc., 438 U.S. 59, 70-71 (1978);  Hagans v. Lavine, 415 U.S. 528, 536-37 (1974);  Oneida Indian Nation v. County of Oneida, 414 U.S. 661, 666 (1974).  Scrutiny of the complaint in this appeal discloses that plaintiff's allegation that defendants' denial of her application for credit was contrary to her rights to equal protection and privacy was so inadequate as to fall within the scope of that rule.  As a result, this court concludes that plaintiff's complaint simply fails to provide sufficient grounds for the exercise of federal subject matter jurisdiction.  The district court therefore properly dismissed her cause of action.


4
Accordingly, the motion for leave to proceed in forma pauperis is hereby granted, and the final order of the district court is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.